           Case 3:19-cv-02573-EMC Document 311 Filed 04/30/20 Page 1 of 25



 1   Daralyn J. Durie (SBN 169825)                           Michael L. Roberts (Pro Hac Vice)
     DURIE TANGRI LLP                                        ROBERTS LAW FIRM, PA
 2   ddurie@durietangri.com                                  1920 McKinney Avenue, Suite 700
     217 Leidesdorff Street                                  Dallas, Texas 75204
 3   San Francisco, CA 94111
     Telephone: (415) 362-6666                               Telephone: (501) 952-8558
 4   Facsimile: (415) 236-6300                               Email: mikeroberts@robertslawfirm.us

 5   Steve D. Shadowen (pro hac vice)                        Counsel for Plaintiff KPH Healthcare
     HILLIARD & SHADOWEN LLP                                 Services, Inc. a/k/a Kinney Drugs, Inc.
 6   steve@hilliardshadowenlaw.com
     1135 W. 6th Street, Suite 125
 7   Austin, TX 78703                                        Heather M. Burke (SBN 284100)
     Telephone: (855) 344-3298
 8   Facsimile: (361) 882-3015                               hburke@whitecase.com
                                                             3000 El Camino Real
 9   Steve W. Berman (pro hac vice)                          2 Palo Alto Square, Suite 900
     HAGENS BERMAN SOBOL SHAPIRO LLP                         Palo Alto, CA 94306
10   steve@hbsslaw.com                                       Attorney for Defendants Gilead Sciences,
     1301 Second Avenue, Suite 2000                          Inc., Gilead Holdings, LLC, Gilead
11   Seattle, WA 98101                                       Sciences, LLC, and Gilead Sciences
     Telephone: (206) 623-7292                               Ireland UC
12   Facsimile: (206) 623-0594
                                                             Daniel B. Asimow (SBN 165661)
13   Interim Co-Lead Counsel for Indirect Purchaser          ARNOLD & PORTER KAYE
     Plaintiffs                                              SCHOLER LLP
14                                                           daniel.asimow@arnoldporter.com
     (Additional Counsel for Plaintiffs on Signature Page)   Three Embarcadero Center, 10th Floor
15                                                           San Francisco, CA 9411
     Francis O. Scarpulla (Cal. Bar 41059)                   Attorney for Defendants Bristol-Myers
16   Patrick B. Clayton (Cal. Bar 240191)                    Squibb Company and E. R. Squibb &
     LAW OFFICES OF FRANCIS O. SCARPULLA                     Sons, L.L.C.
17   456 Montgomery St., 17th Floor
                                                             Paul J. Riehle (SBN 115199)
     San Francisco, California 94104                         FAEGRE DRINKER BIDDLE &
18
     Telephone: (415) 788-7210                               REATH LLP
19   Facsimile: (415) 788-0706                               paul.riehle@dbr.com
     fos@scarpullalaw.com                                    Four Embarcadero Center, 27th Floor
20                                                           San Francisco, CA 94111
     pbc@scarpullalaw.com                                    Attorney for Defendants Janssen R&D
21                                                           Ireland, Janssen Products, LP and
     Dianne M. Nast (Pro Hac Vice)                           Johnson & Johnson
22   NASTLAW LLC
     1101 Market Street, Suite 2801                          (Additional Counsel for Defendants
23   Philadelphia, Pennsylvania 19107                        Listed on Signature Page)
     Telephone: (215) 923-9300
24
     dnast@nastlaw.com
25

26

27

28


                               JOINT STATUS REPORT / CASE NO. 3:19-CV-02573-EMC
            Case 3:19-cv-02573-EMC Document 311 Filed 04/30/20 Page 2 of 25



 1

 2

 3

 4

 5

 6

 7

 8

 9
10                            IN THE UNITED STATES DISTRICT COURT

11                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

12                                     SAN FRANCISCO DIVISION

13

14   PETER STALEY, et al.                            Case No. 3:19-cv-02573-EMC (lead case)
                                                     Case No. 3:20-cv-00737-EMC
15                            Plaintiffs,            Case No. 3:20-cv-00880-EMC

16         v.                                        JOINT STATUS REPORT
17   GILEAD SCIENCES, INC., et al.                   Date:    May 7, 2020
                                                     Time:    10:30 a.m.
18                            Defendants.            Ctrm:    5-17th Floor
                                                     Judge:   Honorable Edward M. Chen
19

20
21

22

23

24

25

26

27

28


                            JOINT STATUS REPORT / CASE NO. 3:19-CV-02573-EMC
             Case 3:19-cv-02573-EMC Document 311 Filed 04/30/20 Page 3 of 25



 1           Pursuant to the Court’s Order on April 20, 2020 (ECF No. 302), Plaintiffs Peter Staley, Ivy Kwan

 2   Arce, Steve Fuller, Gregg S. Gonsalves, PhD, Brenda Emily Goodrow, Andrew R. Spieldenner, PhD,

 3   Robert J. Vazquez, Jason Walker, Michael Warner, Jacob Zydonis, Michael Snipe, John Carroll, Josh

 4   McDonald, John Doe, Gabriel Molina, Troy Vazquez-Cain, Fraternal Order of Police, Miami Lodge 20,

 5   Insurance Trust Fund, Service Employees International Union, Local No. 1 Health Fund, Teamsters Local

 6   237 Welfare Fund, Teamsters Local 237 Retirees’ Benefit Fund, and Pipe Trades Services MN Welfare

 7   Fund (collectively, the “Staley Plaintiffs”), MSP Recovery Claims, Series LLC, (“MSP”), KPH Healthcare

 8   Services, Inc., a/k/a Kinney Drugs, Inc., (“KPH”), and Defendants Gilead Sciences, Inc., Gilead Holdings,

 9   LLC, Gilead Sciences, LLC, Gilead Sciences Ireland UC (“Gilead”), Bristol-Myers Squibb Company,
10   E. R. Squibb & Sons, L.L.C. (“BMS”), Janssen R&D Ireland, Janssen Products, LP and Johnson & Johnson
11   (“Janssen”) (collectively, “Defendants”), and Japan Tobacco Inc. (“JT”) (together, the “Parties”) hereby
12   submit this joint status report.
13           STATUS OF COORDINATED CASES
14           A.      Staley Action
15           On August 22, 2019, the Staley Plaintiffs filed a Corrected Consolidated Class Action Complaint.

16   ECF No. 118 (the “Staley Action”).

17           On September 9, 2019, the Court appointed interim co-lead counsel on behalf of the Staley

18   Plaintiffs and the proposed class of end-payor plaintiffs. ECF No. 163.

19           On March 3, 2020, the Court issued an Order Granting in Part and Denying in Part Defendants’

20   Motions to Dismiss. The Court upheld the majority of the claims asserted in the Complaint, although it
21   dismissed with prejudice Plaintiffs’ antitrust claims based on an alleged “No-Generics Restraint” in an
22   agreement between Gilead and JT and dismissed the “over-arching conspiracy” claims as against all
23   Defendants with leave to amend.
24           On March 4, 2020, Plaintiffs sought reconsideration of the portion of the Court’s March 3 Order
25   dismissing Defendant JT from the Staley Action with prejudice. ECF No. 277.

26           On March 31, 2020, the Court denied Plaintiffs’ Motion to Reconsider, construing it as a Motion

27   for Leave to Amend. ECF No. 293.

28           On April 2, 2020, Plaintiffs filed a Motion for Leave to File First Amended Class Action Complaint.

                                                          1
                                  JOINT STATUS REPORT / CASE NO. 3:19-CV-02573-EMC
             Case 3:19-cv-02573-EMC Document 311 Filed 04/30/20 Page 4 of 25



 1   ECF No. 294.

 2          On April 4, 2020, Plaintiffs filed a Notice of Errata including Plaintiffs’ corrected proposed First

 3   Amended Consolidated Class Action Complaint (“FAC”) enclosed as Attachment A. ECF No. 297-1.

 4          On April 16, 2020, Defendants filed a Statement of Non-Opposition to Plaintiffs’ Motion for Leave

 5   to File First Amended Class Action Complaint, indicating that Defendants will challenge the sufficiency

 6   of Plaintiffs’ FAC in forthcoming motion(s) to dismiss. ECF No. 300.

 7          On April 20, 2020, the Court granted Plaintiffs’ motion for leave to file the FAC (ECF No. 303),

 8   and the Staley Plaintiffs filed the FAC on April 21, 2020. ECF No. 304. The FAC does not name JT as a

 9   Defendant in the Staley Action.
10          B.      MSP Action 1
11          MSP asserts that it has the right to pursue the claims at issue in this case based on its assignments

12   with various Medicare Advantage Health Plans. On January 15, 2020, MSP filed a class-action Complaint

13   on behalf of end-payors in the Southern District of Florida. MSP Recovery Claims, Series LLC v. Gilead

14   Sciences, Inc., et al., 3:20-cv-00737-EMC (N.D. Cal.) (the “MSP Action”), ECF No. 1. On January 31,

15   2020, the MSP action was transferred to the Northern District of California.

16          On February 7, 2020, at the request of the parties, the MSP Action was consolidated with the Staley

17   Action after the Court found that MSP asserts “substantially similar claims against substantially the same

18   Defendants,” 2 and seeks “to represent similar putative classes of purchasers,” as Plaintiffs in the Staley
19   Action. ECF No. 265.

20          On February 11, 2020, MSP and Defendants (and Defendant JT) stipulated (ECF No. 267) that they
21   would be bound by the briefing on the motion to dismiss in the Staley Action and any order that resulted.
22   As a result, the parties to the MSP Action were bound by the Court’s March 3, 2020 Order Granting in Part
23   and Denying in Part Defendants’ Motions to Dismiss, including the Court’s deadline of April 2, 2020 to
24   file any amended complaint, if needed. MSP did not file an amended complaint and is not a named Plaintiff
25   in the FAC (ECF Nos. 397-1, 304).

26

27   1
      JT has a separate position regarding its status in the MSP case. See Section VIII, infra.
     2
28    Janssen Products, LP is not named as a Defendant in the MSP Action or KPH Action and, as such, is
     not included in references to “Defendants” in any discussion herein of either of those two actions.
                                                          2
                                JOINT STATUS REPORT / CASE NO. 3:19-CV-02573-EMC
               Case 3:19-cv-02573-EMC Document 311 Filed 04/30/20 Page 5 of 25



 1             In an April 15, 2020 meet and confer, MSP proposed to stay the MSP Action to avoid duplicative

 2   litigation. Defendants disagreed, proposing to proceed with discovery and a motion to dismiss on an

 3   individual basis on a schedule similar to the KPH and Staley Actions. MSP responded that it was okay

 4   with the concept, generally, as to the MSP Action proceeding individually, absent a stay. However, after

 5   internal discussion, MSP advised Defendants that it did not make sense to continue to litigate the MSP

 6   Action, either on a class or individual basis, in light of the overlapping issues with the Staley Action.

 7   Defendants disagree that a stay of the MSP Action is warranted, given that the parties are even now working

 8   to coordinate discovery in the Staley and KPH Actions over the next several months.

 9             MSP requests a stay through and until a decision as to class certification in the Staley Action.
10   Despite seeking a stay, MSP also proposes to produce the assignments underlying MSP’s claims. MSP
11   agrees to produce these assignments on or before May 21, 2020. MSP and Defendants have not reached
12   any other agreements as to the MSP Action.
13             Defendants’ proposed schedule (as submitted to Magistrate Judge Beeler, as discussed in Section
14   VII below and attached as Exhibit A) includes dates certain for MSP to catch the MSP Action up with the
15   Staley Action—including the production of any and all assignments on which MSP purports to base its
16   claims (see MSP Compl. ¶ 22), service of their initial disclosures, and responses to requests for production.
17             C.     KPH Action 3
18             KPH Healthcare Services operates, among other things, retail and online pharmacies mostly in the

19   Northeast United States under the name Kinney Drugs, Inc. On February 5, 2020, KPH filed a putative

20   class action Complaint on behalf of direct purchasers of various cART drugs. Class Action Compl. ¶¶ 1,

21   382, KPH Healthcare Services, Inc. v. Gilead Holdings, LLC et al., 3:20-cv-00880-EMC (N.D. Cal.) (the

22   “KPH Action”), ECF No. 1.

23             On February 19, 2020, Defendants moved the Court to relate the Staley Action and the KPH Action.

24   ECF No. 268. Counsel for KPH agreed that the two cases were related and should be coordinated. See id.

25   at 3. On February 21, 2020, the Court related the KPH Action to the Staley Action. ECF No. 269.

26             On April 27, 2020, based on the stipulation of certain Defendants and KPH (the “April 27

27

28   3
         JT has a separate position regarding its status in the KPH case. See Section VIII, infra.
                                                             3
                                   JOINT STATUS REPORT / CASE NO. 3:19-CV-02573-EMC
             Case 3:19-cv-02573-EMC Document 311 Filed 04/30/20 Page 6 of 25



 1   Stipulation”), the Court coordinated the KPH Action with the Staley Action, while reserving its right “to

 2   modify the stipulation if necessary” after the status conference on May 7, 2020. ECF No. 306.

 3          As part of the April 27 Stipulation (ECF No. 306), the parties thereto agreed that the domestic

 4   Gilead, BMS, and Janssen Defendants would waive service of process and file their motions to dismiss

 5   and to compel arbitration on June 5, 2020. See id. at 1-2. Additionally, Defendant Gilead Ireland Sciences

 6   UC has since confirmed to KPH that it agrees to this April 27 Stipulation, and will waive formal service

 7   of process, such that service to all Gilead Defendants has been resolved.

 8          Defendants will be seeking a full dismissal of KPH’s claims, and to compel arbitration of certain

 9   of KPH’s claims. While retailer KPH does not allege that it directly purchased any cART drugs from
10   Defendants, KPH seeks to bring its action based on assignments from McKesson Corporation. See id.
11   ¶¶ 26, 400. The Gilead and BMS Defendants have notified KPH that each of their relevant Distribution
12   and Sales Agreements (“DSAs”) with McKesson contain non-assignment clauses and pre-dispute
13   mediation provisions. Gilead and BMS have notified KPH of their assertion that KPH and McKesson have
14   failed to comply with the requirements of the DSAs, such that KPH cannot proceed with the KPH
15   Action. Additionally, Janssen asserts that its sales to McKesson are similarly governed by a Distribution
16   Agreement that contains a non-assignment clause and also a broad arbitration clause. Janssen asserts that
17   it has invoked the arbitration provisions. Contending that the clauses on which Defendants rely do not
18   prevent the KPH Action from proceeding, KPH will be fully prepared to present its arguments in response
19   to Defendants’ Motions.

20          In their April 27 Stipulation, KPH and Defendants reached agreement on other dates, including for
21   initial disclosures (May 11, 2020), productions of the assignments on which KPH relies (May 11, 2020),
22   production of the documents produced in the Staley Action (May 11 as to the Gilead Defendants and BMS
23   Defendants; as to Johnson & Johnson, two weeks after decision on its motions to compel arbitration and
24   enforce anti-assignment provisions, if both motions denied), and the date for Gilead and BMS Defendants
25   to serve initial document requests on KPH (May 18, 2020). Additionally, as part of their recent meet and

26   confers, the parties have agreed that KPH shall serve its initial document requests on or before May 18.

27          Additionally, Defendants and KPH agree that, for future filings, consistent with the Court’s earlier

28   Order establishing the Staley Action docket as a Master Docket (ECF No. 92) parties to the KPH Action

                                                          4
                                JOINT STATUS REPORT / CASE NO. 3:19-CV-02573-EMC
             Case 3:19-cv-02573-EMC Document 311 Filed 04/30/20 Page 7 of 25



 1   shall file all papers on the consolidated Staley docket, No. 3:19-cv-02573, and not on the docket for the

 2   KPH Action, No. 3:20-cv-00880-EMC, so that for the convenience and clarity of the Court and the parties

 3   there is a single Master Docket.

 4          STIPULATED DISCOVERY ORDERS
 5          Staley Action. On November 7, 2019, the Court in the Staley Action entered (1) a Stipulated
 6   Protective Order; (2) a Stipulated Privilege Order; and (3) a Stipulation and Order Regarding the Non-

 7   Disclosure of Certain Information Regarding Expert Witnesses. ECF Nos. 196, 197, 198. On January 7,

 8   2020, the Court in the Staley Action entered an Order granting the Joint Stipulated Protocol for the

 9   Discovery of Electronically Stored Information and Hard Copy Documents (“ESI Protocol”). ECF No.

10   245.

11          MSP Action. MSP and Defendants entered into a stipulation, which was so ordered by the Court
12   (ECF No. 267), whereby MSP agreed to coordinate any discovery with the Staley Plaintiffs and not to seek

13   any discovery beyond what Defendants are providing to the Staley Plaintiffs. MSP also agreed to be bound

14   by each of the above-described four discovery orders.

15          KPH Action. KPH and Defendants have agreed, and the Court ordered, that Plaintiff KPH shall
16   be bound by the Stipulated Protective Order (ECF No. 196), Stipulated Privilege Order (ECF No. 197),

17   and Order Regarding the Non-Disclosure of Certain Information Regarding Expert Witnesses (ECF No.

18   198), as if entered in the KPH Action. ECF No. 306 at 2. The parties have not reached agreement on the

19   application of the ESI Protocol to the KPH Action.

20          A.      KPH’s Position as to the ESI Protocol for the KPH Action
21          Defendants’ position expressed below is hyperbolic. KPH agrees with the language of the ESI

22   Protocol, except for one discrete, single item. The ESI Protocol excludes from preservation “Logs of calls
23   made from cellular or landline phones.” (see ESI Protocol (paragraph II. (c). (8). (Page 7)). KPH does not
24   agree that the Defendants should have the right to destroy documents which are related to this litigation.
25   (KPH has not suggested that Defendants are destroying documents, but the ESI Protocol paragraph as

26   currently written permits them to do so.)

27          KPH contends that call logs are relevant if written communications were missing concerning the

28   agreements between co-conspirators, and concerning Gilead's pricing, degradation of certain products, and

                                                          5
                                JOINT STATUS REPORT / CASE NO. 3:19-CV-02573-EMC
             Case 3:19-cv-02573-EMC Document 311 Filed 04/30/20 Page 8 of 25



 1   attempts to move patients onto certain drugs. In its Complaint, KPH alleges that Gilead and its co-

 2   conspirators entered into agreements not to compete with one another with generic versions of branded

 3   HIV drugs. See Compl. ¶¶ 13-17, 19, 85-89. In some cases, there is written correspondence to prove

 4   defendants’ illegal intent in entering into such anticompetitive agreements, but in others, defendants

 5   attempt to conceal their illegal conduct by making phone calls and avoiding written communications.

 6   These telephonic discussions may include analyses of the patents at issue, plans to launch new products,

 7   marketing, manufacturing, and other key issues relating to and affected by these agreements. It is too early

 8   in KPH's case to know whether defendants communicated with each other and internally about these

 9   agreements primarily via written correspondence or by phone. Also, if they communicated by phone, call
10   logs will be important for connecting the dots of their illegal conduct. KPH also alleges that Gilead raised
11   its list prices by 4.9% on the “bulk of its best-selling HIV medications.” Compl. ¶ 12. Discussions of
12   pricing, both internally at Gilead and externally with coconspirators, can often occur via telephone. Again,
13   call logs would be important if that is the case here. KPH further alleges that Gilead degraded some of its
14   key products and held back innovative products so that potential competitors were forced to conduct their
15   own expensive clinical trials and to push patients to certain drugs, including by encouraging doctors to
16   switch patients' prescriptions. Compl. ¶¶ 18, 95. Like the other allegations discussed above, call logs may
17   show Gilead's internal discussions and external discussions with co-conspirators regarding these decisions.
18          Regarding the ESI Protocol, there were apparently negotiations between the parties in the Staley
19   Action beginning well before the KPH action was filed. KPH was not notified of these negotiations or any

20   other negotiations, was not invited to them, and has not been made aware of decisions or trade-offs.
21   Nonetheless, the only objection that KPH has raised is the destruction of the call-logs permitted by the ESI
22   Protocol. KPH certainly does not seek to reopen the lengthy negotiations concerning these four Orders.
23   KPH has already agreed to three of the four Orders without requesting any further revision. It is only one
24   line of the twenty-eight page ESI Protocol that KPH seeks to discuss with Defendants to slightly modify.
25          B.      Defendants’ Position as to the ESI Protocol for the KPH Action
26          Defendants’ position is that as part of the coordination of the three actions, which involve virtually

27   identical substantive allegations, KPH should be governed by the same ESI Protocol as the Staley and MSP

28   Actions. KPH has indicated it wishes to renegotiate an element of the ESI Protocol regarding preservation

                                                           6
                                JOINT STATUS REPORT / CASE NO. 3:19-CV-02573-EMC
              Case 3:19-cv-02573-EMC Document 311 Filed 04/30/20 Page 9 of 25



 1   of call logs, justifying their request with a range of speculation regarding potential conspiratorial

 2   communications between the Defendants and, apparently, internal calls between Gilead employees. As

 3   for the first category, they appear to rely on a theory of an overarching conspiracy between Defendants in

 4   their Complaint; a theory that this Court of course rejected in dismissing (with leave to replead) those

 5   allegations in the initial Staley Complaint. As to the second category, it is not clear how the existence of

 6   a call between two Gilead employees reflected on a call log has any relevance to the issues raised by

 7   Plaintiffs.

 8           Defendants’ view is that KPH has not provided any justifications for seeking to reopen the lengthy

 9   negotiations that resulted in the compromise that is the ESI Protocol. Nor has it provided any justification
10   for imposing differing obligations and new burdens on Defendants in the two cases, or to apply different
11   terms to its late-arriving claims. Moreover, there is no substance to their claims of “relevance” based on
12   the operative KPH Complaint that would justify the substantial burden on Defendants of preserving,
13   reviewing, and producing years of cellular and landline call logs. Defendants are prepared to present this
14   discovery issue to Magistrate Judge Beeler.
15           SERVICE OF COMPLAINTS
16           Staley Action. In the Staley Action, all parties were served except Janssen Products LP, a newly
17   named defendant under the FAC. Counsel for Johnson & Johnson, Janssen R&D Ireland, and Janssen

18   Products LP confirmed Janssen Products LP has waived formal service of process under Rule 4 of the

19   Federal Rules of Civil Procedure.

20           MSP Action. All Defendants have been served in the MSP Action. 4
21           KPH Action. Pursuant to the April 27 Stipulation, a subset of Defendants (termed the “Domestic
22   Defendants” in the April 27 Stipulation) have agreed to waive service of the Complaints. As noted above,

23   Gilead Sciences Ireland UC has also confirmed it waives formal service of process. Because Janssen R&D

24   Ireland has notified KPH that it asserts that the operative distribution agreement contains a binding

25

26   4
       MSP agreed to voluntarily dismiss Defendants Japan Tobacco International U.S.A., Inc. and Akros
     Pharma Inc., without prejudice, in exchange for Defendant Japan Tobacco Inc.’s waiver of service of
27
     summons under Rule 4(d), Federal Rules of Civil Procedure. See ECF No. 267 at 2. However, those
28   dismissals have not yet been filed. MSP expects to file those dismissals shortly after obtaining local
     counsel to make those filings.
                                                           7
                                JOINT STATUS REPORT / CASE NO. 3:19-CV-02573-EMC
             Case 3:19-cv-02573-EMC Document 311 Filed 04/30/20 Page 10 of 25



 1   arbitration agreement covering the claims KPH seeks to bring, Janssen R&D Ireland declines to waive

 2   formal service of process. KPH has initiated formal service of process on JT and Janssen R&D Ireland.

 3           RESPONSES TO COMPLAINTS
 4           Staley Action. Defendants will be filing Motions to Dismiss the FAC in the Staley Action on May
 5   4, 2020. The parties have agreed to the following briefing schedule:

 6                  Motion to Dismiss Filed: May 4, 2020

 7                  Plaintiffs’ Opposition to be Filed: May 26, 2020

 8                  Defendants’ Replies to be Filed: June 8, 2020

 9           Defendants propose a hearing on the motion to dismiss the FAC in the Staley Action on June 25,

10   2020.

11           KPH Action. Per the April 27 Stipulation, KPH and the Domestic Defendants (as defined in the
12   April 27 Stipulation) have agreed that the Domestic Defendants will file their motions to dismiss and

13   motions to compel arbitration as to the KPH Complaint on or before June 5, 2020. ECF No. 306. Gilead

14   Sciences Ireland UC has also subsequently agreed to file its motions on this schedule. KPH and Defendants

15   have agreed that KPH will file its opposition to the motions on June 26, 2020, three weeks after the filing

16   of the motions to discuss and motions to compel arbitration, and that Defendants will have until July 10

17   (two weeks later) to file their replies. The parties have agreed that Defendants’ answers to the KPH

18   Complaint will be due 30 days after any Order that does not grant in full Defendants’ motions to dismiss

19   and, as to Johnson & Johnson, its motion to compel arbitration.

20           If there is to be a hearing, the parties propose a hearing on the motions to dismiss and/or motions

21   to compel arbitration in the KPH Action (together with any motion filed in the MSP Action) on July 30,
22   2020.
23           MSP Action. No agreement has been reached regarding the response to the MSP Complaint, as
24   MSP’s position is there should be stay of the MSP Action, and Defendants oppose a stay. Defendants have
25   proposed to file any motions to dismiss or other responsive pleadings on the same date as Defendants have

26   stipulated to with KPH—June 5, 2020. And Defendants have proposed the same briefing schedule for

27   MSP as for KPH: that MSP would have two weeks for its opposition, until June 26, and that Defendants

28   would have 2 weeks for their opposition, until July 10. Defendants propose to answer on the same schedule

                                                          8
                                JOINT STATUS REPORT / CASE NO. 3:19-CV-02573-EMC
            Case 3:19-cv-02573-EMC Document 311 Filed 04/30/20 Page 11 of 25



 1   as KPH, namely 30 days after any Order that does not grant in full Defendants’ motions to dismiss.

 2          STATUS OF DISCOVERY
 3          A.      Staley – Document Discovery Status
 4          Plaintiffs’ Discovery of Defendants. The Staley Plaintiffs served separate requests for production
 5   of documents (“RFPs”) on Gilead, BMS, and Janssen on September 19, 2019. Defendants served initial

 6   responses to the RFPs on October 21, 2019, and served supplemental responses and objections on

 7   December 12, 2019. During the pendency of Defendants’ motions to dismiss, Gilead, BMS, and Janssen

 8   began producing certain categories of documents, while the parties continued to negotiate over the RFPs.

 9   On January 14, 2020, the Defendants provided their initial hit count reports. Since that time, Plaintiffs

10   have engaged each Defendant in a meet and confer process to negotiate search terms and hit counts,

11   custodians, and the scope of the RFPs at issue, with the meet and confers starting in earnest after the Court’s

12   March 3, 2020 Order on the motions to dismiss. As the parties anticipated, the negotiation of search terms

13   and RFPs has taken a substantial amount of time. For instance, with respect to Gilead, the parties finalized

14   their search term negotiations, and reached resolution or dispute as to nearly all the RFPs, only this past

15   week (and the process is ongoing with respect to Janssen and BMS). Plaintiffs anticipate seeking the

16   Court’s resolution from Magistrate Judge Beeler on discrete RFPs in the near future.

17          Defendants’ Discovery of Plaintiffs. Defendants served separate sets of RFPs on the individual
18   Plaintiffs and the third-party payor Plaintiffs on December 6, 2020. Plaintiffs served their responses and

19   objections to Defendant’s RFPs on January 13, 2020. Defendants initially followed up in writing regarding

20   Plaintiffs’ responses and objections on February 10, 2020, and Plaintiffs responded in turn on February 28,
21   2020. The parties have made substantial progress on discrete issues since that time, including the
22   identification of search terms for Plaintiffs’ document review process and identification of the data that
23   would be requested by TPPs from their pharmacy benefit managers.
24          In parallel, the parties have been negotiating Defendants’ RFPs to the individual and third-party
25   payor Plaintiffs—including to date four lengthy meet and confer calls. Despite that progress, there is still

26   substantial negotiation to be done and, potentially, motion practice to be heard before Magistrate Judge

27   Beeler regarding issues that have arisen in the meet and confer process.

28

                                                            9
                                 JOINT STATUS REPORT / CASE NO. 3:19-CV-02573-EMC
            Case 3:19-cv-02573-EMC Document 311 Filed 04/30/20 Page 12 of 25



 1          B.      Coordinated Discovery in KPH and MSP Actions
 2                           Plaintiffs’ Position
 3          MSP Action. MSP seeks to stay its action pending the Court’s resolution of the Staley Plaintiffs’
 4   class certification motion. However, MSP agrees to produce to the Defendants the assignments on which

 5   its claims are based.

 6          KPH Action. As noted herein, KPH has agreed to abide by three of the same fundamental
 7   discovery orders as the Staley and MSP Actions. Pursuant to the April 27 Stipulation, KPH will serve its

 8   Initial Disclosures and assignments on which its claims are based on May 11, 2020.

 9          The length of time that the Staley Complaint was public is unrelated to this dispute. KPH did not

10   know and was not informed about the ongoing discovery negotiations, and therefore, could not request to

11   participate. Despite that, KPH does not seek to undo any progress made in discovery negotiations. KPH

12   has simply requested to know the results of those negotiations, so that it knows what it is being asked to

13   agree to, when it agrees to be bound by the results of those discovery negotiations. Up to this point, the

14   only question KPH has raised is the potential permitted destruction of Defendants’ call-logs, under the

15   Staley ESI Protocol.

16          KPH has requested Defendants to agree to have discovery in the KPH Action proceed in

17   coordination with the Staley Action immediately, and in parallel throughout the process of Motions to

18   Dismiss. Gilead Defendants agree with KPH. Janssen R&D Ireland and Johnson & Johnson Defendants

19   have declined such an agreement because they contend that an arbitration clause in a separate contract

20   precludes this litigation. KPH understands that Johnson and Johnson asserts that KPH is subject to
21   arbitration and that discovery should be conducted in arbitration, under arbitration rules. Whether or not
22   this is accurate will be determined by this Court after Johnson and Johnson files its motion concerning the
23   arbitration clause and the matter is briefed.
24                           Defendants’ Position
25          MSP Action. Pursuant to the February 12, 2020 Order of the Court, MSP agreed that it must
26   coordinate discovery with the Staley Plaintiffs and not seek any discovery beyond that sought by the Staley

27   Plaintiffs. ECF No. 267. Defendants have proposed a schedule for MSP to produce its discovery and to

28   bring the MSP Action into line with the Staley Action, so that there is no further delay from the MSP

                                                         10
                                 JOINT STATUS REPORT / CASE NO. 3:19-CV-02573-EMC
            Case 3:19-cv-02573-EMC Document 311 Filed 04/30/20 Page 13 of 25



 1   Action. It is most efficient to conduct any discovery as to MSP at the same time as the Staley Action.

 2   Defendants have proposed the same schedule for MSP for discovery.

 3          KPH Action. The Gilead and BMS Defendants proposed to coordinate discovery in the KPH
 4   Action as much as reasonably possible. Johnson & Johnson’s position is that it is participating fully in

 5   discovery in the Staley Action, but the claims in the KPH Action are subject to the arbitration agreement

 6   and that discovery should be conducted in arbitration in accordance with the rules governing the arbitration.

 7          It is also the Gilead and BMS Defendants’ position that KPH should be required to coordinate with

 8   EPPs as to the scope of the discovery sought from Defendants. The KPH Complaint is substantially similar

 9   to the Staley Plaintiffs’ previous class action complaint, ECF No. 118, and identical as to many allegations.
10   Both Complaints purport to assert class allegations on behalf of purchasers of certain HIV drugs in the
11   United States for the time period of May 14, 2015 to the present. Compare ECF No. 118 ¶¶ 416-17, with
12   KPH Action Compl. ¶¶ 382-83. And both Complaints claim that the same conduct by Defendants
13   concerning HIV drugs gives rise to antitrust violations. Compare ECF No. 118 ¶¶ 439-543, with KPH
14   Action Compl. ¶¶ 392-441.
15          The Staley Complaint was public for nine months before KPH filed its complaint. And since KPH
16   filed its complaint, it has not taken steps to participate in the ongoing discovery. KPH should not be
17   permitted to now seek to undo the progress made in discovery negotiations. KPH stipulated, and the Court
18   so ordered, that the KPH Action shall be coordinated with the Staley Action. ECF No. 306 at 1. It would
19   be inefficient for the parties to duplicate discovery negotiations and efforts already conducted by the parties

20   to the Staley Action.
21          PENDING DIRECT-PURCHASER LEADERSHIP MOTION
22          Currently pending before the Court is Plaintiff KPH’s unopposed Motion for Appointment of

23   Interim Co-Lead and Liaison Counsel for the Direct Purchaser Class (the “KPH Motion”), filed on April

24   17, 2020.

25          In response to the KPH Motion, Defendants take no position on whether the designation of “interim

26   counsel” (or “interim co-lead counsel” or an “interim executive committee”) for a putative direct purchaser

27   class is necessary or appropriate under Rule 23(g)(3) of the Federal Rules of Civil Procedure or whether

28   Plaintiffs have carried their burden under Rule 23(g)(2) as to which counsel should fill those roles. In

                                                           11
                                 JOINT STATUS REPORT / CASE NO. 3:19-CV-02573-EMC
            Case 3:19-cv-02573-EMC Document 311 Filed 04/30/20 Page 14 of 25



 1   doing so, Defendants otherwise expressly reserve all of their rights, privileges, defenses, and immunities.

 2          SCHEDULING
 3         As directed by the Court at the January 16, 2020 Status Conference, the parties met and conferred

 4   on April 28 about a case schedule, were not able to reach an agreement, and submitted their competing

 5   proposals to Magistrate Judge Beeler today (attached hereto as Exhibit A).

 6          SEPARATE STATEMENT AS TO JAPAN TOBACCO INC.
 7          A.      MSP Action – Joint Statement of JT and MSP
 8          On February 11, 2020, Defendants, JT and Plaintiff MSP Recovery Claims, Series LLC (hereinafter

 9   “MSP”) entered a Stipulation that was ratified and adopted by the Court on February 12, 2020 and which

10   ordered that MSP would be “bound by the Court’s rulings on the Motions to Dismiss in the Staley Action

11   (ECF Nos. 143, 149, 158-59).” ECF 267 at ¶ 2. In addition, the Court ordered MSP to “voluntarily dismiss,

12   without prejudice, Defendants Japan Tobacco International U.S.A., Inc. and Akros Pharma Inc. from the

13   MSPRC Complaint.” Id. at ¶ 5.

14          On March 3, 2020, the Court granted, with prejudice, JT’s Motion to Dismiss as to the claims that

15   its Exclusive License with Gilead violated Section 1 of the Sherman Act and analogous state antitrust and

16   unfair competition laws. ECF 273. It granted JT’s Motion to Dismiss as to the remaining claims against it

17   with leave to amend, and ordered an amended complaint be filed by April 2, 2020. ECF 273. Under the

18   Court’s February 12, 2020 Order, MSP is bound by that Order; all of MSP’s claims against JT have been

19   dismissed. However, MSP has not voluntarily dismissed its claims against Japan Tobacco International

20   U.S.A., Inc. and Akros Pharma Inc.

21          Counsel for JT and MSP have conferred and MSP has acknowledged that JT is no longer a party

22   to the MSP action. MSP has also confirmed that it will file notices of voluntary dismissal of Japan Tobacco

23   International U.S.A., Inc. and Akros Pharma Inc. by May 7, 2020 or shortly thereafter. Those filings will

24   conclude JT’s involvement in the MSP action.
25          B.      KPH Action
26                         JT’s Statement
27          KPH Healthcare Services, Inc. (“KPH”) filed its complaint on February 5, 2020 in the Northern

28   District of California. In all material respects, the allegations in the KPH Complaint as to JT are the same

                                                          12
                                JOINT STATUS REPORT / CASE NO. 3:19-CV-02573-EMC
            Case 3:19-cv-02573-EMC Document 311 Filed 04/30/20 Page 15 of 25



 1   as the allegations in the original Staley complaint which was dismissed as to JT on March 3, 2020. ECF

 2   273. On February 21, 2020, the KPH Action was related to the Staley Action ECF 269 in Staley and ECF

 3   23 in KPH.

 4          On February 28, 2020 KPH sent JT’s counsel a request to waive service of the summons and

 5   complaint. JT did not respond to that request because just four days later the Court issued its March 3, 2020

 6   Order in the Staley Action dismissing all claims against JT. In light of that ruling, it was unclear whether

 7   KPH would pursue its claims against JT.

 8          Then, on April 17, 2020, KPH re-sent its February 28, 2020 request to JT to waive service. JT

 9   responded on April 17, 2020 stating that it declined to waive service of the summons and complaint.
10   Because the KPH allegations in the KPH Action against JT are the same as the now-dismissed Staley
11   allegations, JT believes that KPH’s claims against JT are subject to dismissal on the same grounds as in
12   the Staley Action, especially given the Court’s March 31, 2020 Order denying the Staley Plaintiffs’ Motion
13   for Reconsideration/Leave to Amend. (ECF 293).
14          In any event, JT has not yet been served with a complaint by KPH and until it is served under the
15   Hague Convention procedures, JT reserves all rights and does not consent to jurisdiction of the Court to
16   consider KPH’s claims against JT.
17          Because KPH had not agreed until April 27, 2020 to be bound by the Court’s Stipulated Protective
18   Order (ECF 196) and had never requested that JT provide KPH counsel with any documents, counsel for
19   KPH may not have had all of the information needed to make an informed evaluation of the claims against

20   JT. On April 29, 2020 counsel for KPH requested that JT provide counsel for KPH with un-redacted copies
21   of the Court’s March 31, 2020 Order denying the Staley Plaintiffs’ Motion for Reconsideration/Leave to
22   Amend (ECF 293) and a copy of the 2003 License between JT and Gilead which was also filed under seal.
23   On April 30, 2020 JT provided those documents, as well as the underlying briefing by the Staley plaintiffs,
24   JT and Gilead, to counsel for KPH on an attorneys’ eyes only basis.
25          Based on its recent discussions with counsel for KPH, JT is hopeful that once counsel for KPH has

26   an opportunity to review these materials, KPH will promptly dismiss JT from the KPH Action, which

27   would then end JT’s involvement in these consolidated proceedings.

28

                                                          13
                                 JOINT STATUS REPORT / CASE NO. 3:19-CV-02573-EMC
            Case 3:19-cv-02573-EMC Document 311 Filed 04/30/20 Page 16 of 25



 1                            KPH Plaintiffs’ Statement
 2          After meeting and conferring, JT is now aware that KPH has had only very limited access to some

 3   unredacted documents that were apparently critical to the Court’s decision of March 31, 2020. On April

 4   30, 2020, JT provided KPH with unredacted copies of the Gilead/JT licensing agreements, the unredacted

 5   March 31, 2020 Court’s Order, as well as the legal memoranda filed in the Staley action regarding JT.

 6   KPH will promptly analyze those documents, and will make a determination whether or not JT will be

 7   voluntarily dismissed.

 8          Although JT has demonstrated its willingness to work collegially with plaintiff's counsel, there is

 9   one issue. In JT's argument, it states it “believes that KPH’s claims against JT are subject to dismissal on
10   the same grounds as in the Staley case.” However, this is the Court’s determination to make, after
11   considering such a motion filed by JT and the response, thereto. It is not a conclusion for JT. The Staley
12   Complaint is premised on state law, whereby the KPH Complaint is brought under Federal statutes and
13   law.
14          On the service issue, KPH has informed JT that KPH has hired a process service company to serve
15   JT in Japan.
16          Respectfully submitted,
17

18    Dated: April 30, 2020                           HILLIARD & SHADOWEN LLP

19                                              By: /s/ Steve Shadowen
                                                    STEVE D. SHADOWEN (pro hac vice)
20                                                  steve@hilliardshadowenlaw.com
                                                    ROBERT C. HILLIARD (pro hac vice)
21                                                  bob@hilliardshadowenlaw.com
                                                    RICHARD BRUNNELL (pro hac vice)
22                                                  rbrunell@hilliardshadowenlaw.com
                                                    MATTHEW C. WEINER (pro hac vice)
23                                                  matt@hilliardshadowenlaw.com
                                                    FRAZAR W. THOMAS (pro hac vice)
24                                                  fraz@hilliardshadowenlaw.com
                                                    NICHOLAS W. SHADOWEN (pro hac vice)
25                                                  nick@hilliardshadowenlaw.com
                                                    1135 W. 6th Street, Suite 125
26                                                  Austin, TX 78703
                                                    Telephone: (855) 344-3298
27                                                  Facsimile: (361) 882-3015
28                                                    DARALYN J. DURIE (SBN 169825)

                                                          14
                                  JOINT STATUS REPORT / CASE NO. 3:19-CV-02573-EMC
     Case 3:19-cv-02573-EMC Document 311 Filed 04/30/20 Page 17 of 25



 1                                     ddurie@durietangri.com
                                       MARK A. LEMLEY (SBN 155830)
 2                                     mlemley@durietangri.com

 3                                     DAVID McGOWAN (SBN 154289)
                                       dmcgowan@durietangri.com
 4                                     LAURA E. MILLER (SBN 271713)
                                       lmiller@durietangri.com
 5                                     ADITYA V. KAMDAR (SBN 324567)
                                       akamdar@durietangri.com
 6                                     217 Leidesdorff Street
                                       San Francisco, CA 94111
 7                                     Telephone: (415) 362-6666
                                       Facsimile: (415) 236-6300
 8
                                       DURIE TANGRI LLP
 9                                     W. HENRY HUTTINGER (SBN 312843)
                                       hhuttinger@durietangri.com
10                                     953 East 3rd Street
                                       Los Angeles, California 90013
11                                     Telephone: (213) 992-4422
                                       Facsimile: (415) 236-6300
12
                                       HAGENS BERMAN SOBOL SHAPIRO LLP
13                                     STEVE W. BERMAN (pro hac vice)
                                       steve@hbsslaw.com
14                                     1301 Second Avenue, Suite 2000
                                       Seattle, WA 98101
15                                     Telephone: (206) 623-7292
                                       Facsimile: (206) 623-0594
16
                                       HAGENS BERMAN SOBOL SHAPIRO LLP
17                                     THOMAS M. SOBOL (pro hac vice)
                                       tom@hbsslaw.com
18                                     GREGORY T. ARNOLD (pro hac vice)
                                       grega@hbsslaw.com
19                                     55 Cambridge Parkway, Suite 301
                                       Cambridge, MA 02142
20                                     Telephone: (617) 482-3700
                                       Facsimile: (617) 482-3003
21
                                       Interim Co-Lead Counsel for Plaintiffs
22
                                       RADICE LAW FIRM, P.C.
23                                     JOHN RADICE (pro hac vice)
                                       jradice@radicelawfirm.com
24                                     DAN RUBENSTEIN (pro hac vice)
                                       drubenstein@radicelawfirm.com
25                                     475 Wall Street
                                       Princeton, NJ 08540
26                                     Telephone: (646) 245-8502
                                       Facsimile: (609) 385-0745
27
                                       SHEPHERD, FINKELMAN, MILLER & SHAH, LLP
28                                     JAYNE A. GOLDSTEIN (pro hac vice)
                                       jgoldstein@sfmslaw.com
                                           15
                    JOINT STATUS REPORT / CASE NO. 3:19-CV-02573-EMC
     Case 3:19-cv-02573-EMC Document 311 Filed 04/30/20 Page 18 of 25



 1                                     1625 North Commerce Parkway, Suite 320
                                       Fort Lauderdale, FL 33326
 2                                     Telephone: (954) 515-0123
                                       Facsimile: (866) 300-7367
 3
                                       SHEPHERD, FINKELMAN, MILLER & SHAH, LLP
 4                                     NATALIE FINKELMAN BENNETT (pro hac vice)
                                       nfinkelman@sfmslaw.com
 5                                     MICHAEL OLS (pro hac vice)
                                       mols@sfmslaw.com
 6                                     1845 Walnut Street, Suite 806
                                       Philadelphia, PA 19103
 7                                     Telephone: (610) 891-9880
                                       Facsimile: (866) 300-7367
 8
                                       SPERLING & SLATER, P.C.
 9                                     PAUL E. SLATER (pro hac vice)
                                       pes@sperling-law.com
10                                     EAMON P. KELLY (pro hac vice)
                                       ekelly@sperling-law.com
11                                     ALBERTO RODRIGUEZ (pro hac vice)
                                       arodriguez@sperling-law.com
12                                     DAVID P. GERMAINE (pro hac vice)
                                       dgermaine@sperling-law.com
13                                     55 West Monroe, Suite 3200
                                       Chicago, IL 60603
14                                     Telephone: (312) 641-3200
                                       Facsimile: (312) 641-6492
15
                                       LOCKRIDGE GRINDAL NAUEN PLLP
16                                     HEIDI M. SILTON
                                       hmsilton@locklaw.com
17                                     KAREN H. RIEBEL (pro hac vice)
                                       khriebel@locklaw.com
18                                     JESSICA N. SERVAIS (pro hac vice)
                                       jnservais@locklaw.com
19                                     100 Washington Ave. S., Suite 2200
                                       Minneapolis, MN 55401
20                                     Telephone: (612) 339-6900
                                       Facsimile: (612) 339-0981
21
                                       PRITZKER LEVINE LLP
22                                     ELIZABETH C. PRITZKER (SBN 146267)
                                       ecp@pritzkerlevine.com
23                                     JONATHAN K. LEVINE (SBN 220289)
                                       jkl@pritzkerlevine.com
24                                     BETHANY CARACUZZO (SBN 190687)
                                       bc@pritzkerlevine.com
25                                     180 Grand Avenue, Suite 1390
                                       Oakland, CA 94612
26                                     Telephone: (415) 692-0772
                                       Facsimile: (415) 366-6110
27
                                       GUSTAFSON GLUEK PLLC
28                                     DANIEL C. HEDLUND (pro hac vice pending)
                                       dhedlund@gustafsongluek.com
                                          16
                    JOINT STATUS REPORT / CASE NO. 3:19-CV-02573-EMC
     Case 3:19-cv-02573-EMC Document 311 Filed 04/30/20 Page 19 of 25



 1                                     MICHELLE J. LOOBY (pro hac vice pending)
                                       mlooby@gustafsongluek.com
 2                                     120 South 6th Street, Suite 2600
                                       Minneapolis, MN 55402
 3                                     Telephone: (612) 333-8844
                                       Facsimile: (612) 339-6622
 4
                                       GLANCY PRONGAY & MURRAY
 5                                     KEVIN F. RUF (SBN 136901)
                                       kruf@glancylaw.com
 6                                     LIONEL Z. GLANCY (SBN 134180)
                                       lglancy@glancylaw.com
 7                                     1925 Century Park East, Suite 2100
                                       Los Angeles, CA 90067
 8                                     Telephone: (310) 201-9150
                                       Facsimile: (310) 201-9160
 9
                                       GLANCY PRONGAY & MURRAY
10                                     LEE ALBERT (pro hac vice pending)
                                       lalbert@glancylaw.com
11                                     BRIAN P. MURRAY (pro hac vice pending)
                                       bmurray@glancylaw.com
12                                     GREGORY B. LINKH (pro hac vice pending)
                                       glinkh@glancylaw.com
13                                     BRIAN D. BROOKS (pro hac vice)
                                       bbrooks@glancylaw.com
14                                     230 Park Avenue, Suite 530
                                       New York, NY 10169
15                                     Telephone: (212) 682-5340
                                       Facsimile: (212) 884-0988
16
                                       NUSSBAUM LAW GROUP, P.C.
17                                     LINDA P. NUSSBAUM (pro hac vice)
                                       lnussbaum@nussbaumpc.com
18                                     BART D. COHEN (pro hac vice pending)
                                       bcohen@nussbaumpc.com
19                                     1211 Avenue of the Americas, 40th Floor
                                       New York, NY 10036
20                                     Telephone: (917) 438-9189
21                                     MILBERG PHILLIPS GROSSMAN LLP
                                       MICHAEL J. GALLAGHER, JR. (pro hac vice)
22                                     mgallagher@milberg.com
                                       One Pennsylvania Plaza, 19th Floor
23                                     New York, New York 10119
                                       Telephone: (212) 594-5300
24
                                       SPECTOR ROSEMAN & KODROFF P.C.
25                                     EUGENE SPECTOR (pro hac vice pending)
                                       espector@srkattorneys.com
                                       JEFFREY KODROFF (pro hac vice pending)
26                                     jkodroff@srkattorneys.com
                                       WILLIAM CALDES (pro hac vice pending)
27                                     bcaldes@srkattorneys.com
                                       JEFFREY SPECTOR (pro hac vice pending)
28                                     jspector@srkattorneys.com
                                          17
                    JOINT STATUS REPORT / CASE NO. 3:19-CV-02573-EMC
          Case 3:19-cv-02573-EMC Document 311 Filed 04/30/20 Page 20 of 25



 1                                               2001 Market Street, Suite 3420
                                                 Philadelphia, Pennsylvania 19103
 2                                               Telephone: (215) 496-0300
                                                 Facsimile: (215) 496-6611
 3
                                                 Counsel for Plaintiffs
 4

 5
     Dated: April 30, 2020                       LAW OFFICES OF FRANCIS O. SCARPULLA
 6

 7                                         By:                     /s/ Francis Scarpulla

 8
                                                 Francis O. Scarpulla (Cal. Bar 41059)
 9                                               Patrick B. Clayton (Cal. Bar 240191)
                                                 LAW OFFICES OF FRANCIS O. SCARPULLA
10                                               456 Montgomery St., 17th Floor
                                                 San Francisco, California 94104
11                                               Telephone: (415) 788-7210
12                                               Facsimile: (415) 788-0706
                                                 fos@scarpullalaw.com
13                                               pbc@scarpullalaw.com

14                                               Dianne M. Nast
                                                 NASTLAW LLC
15                                               1101 Market Street, Suite 2801
16                                               Philadelphia, Pennsylvania 19107
                                                 Telephone: (215) 923-9300
17                                               Fax: (215) 923-9302
                                                 dnast@nastlaw.com
18
                                                 Michael L. Roberts
19
                                                 ROBERTS LAW FIRM
20                                               1920 McKinney Avenue, Suite 700
                                                 Dallas, Texas 75204
21                                               Telephone: (501) 952-8558
                                                 Email: mikeroberts@robertslawfirm.us
22
                                                 Counsel for Plaintiff KPH Healthcare Services, Inc.
23                                               a/k/a Kinney Drugs, Inc.
24

25   Dated: April 30, 2020                       RIVERO MESTRE LLP
26                                               /s/ Charles Whorton ___________________
                                                 Jorge A. Mestre (pro hac forthcoming)
27                                               jmestre@riveromestre.com
                                                 Charles E. Whorton (pro hac forthcoming)
28                                               cwhorton@riveromestre.com
                                                    18
                             JOINT STATUS REPORT / CASE NO. 3:19-CV-02573-EMC
          Case 3:19-cv-02573-EMC Document 311 Filed 04/30/20 Page 21 of 25



 1                                               2525 Ponce de León Blvd., Suite 1000
                                                 Miami, Florida 33134
 2                                               Telephone: (305) 445-2500
                                                 Facsimile: (305) 445-2505
 3
                                                 Attorneys for Plaintiff MSP Recovery Claims,
 4                                               Series LLC

 5   Dated: April 30, 2020                       WHITE & CASE LLP

 6
                                           By:                     /s/ Heather Burke
 7                                               WHITE & CASE LLP
                                                 Heather M. Burke (SBN 284100)
 8                                               Jeremy K. Ostrander (SBN 233489)
 9
                                                 3000 El Camino Real
10                                               2 Palo Alto Square, Suite 900
                                                 Palo Alto, CA 94306-2109
11
                                                 Telephone: (650) 213-0300
12                                               Facsimile: (650) 213-8158
                                                 hburke@whitecase.com
13                                               jostrander@whitecase.com
14
                                                 Christopher M. Curran (pro hac vice)
15                                               Peter J. Carney (pro hac vice)
                                                 701 Thirteenth Street, NW
16
                                                 Washington, District of Columbia 20005-3807
17                                               Telephone: (202) 626-3600
                                                 Facsimile: (202) 639-9355
18                                               ccurran@whitecase.com
19                                               pcarney@whitecase.com

20                                               Heather K. McDevitt (pro hac vice)
                                                 Bryan D. Gant (pro hac vice)
21
                                                 Kristen O’Shaughnessy (pro hac vice)
22                                               Holly Tao (pro hac vice)
                                                 Gabriella E. Bensur (pro hav vice)
23                                               1221 Avenue of the Americas
24                                               New York, New York 10020
                                                 Telephone: (212) 819-8200
25                                               Facsimile: (212) 354-8113
                                                 hmcdevitt@whitecase.com
26
                                                 bgant@whitecase.com
27                                               kristen.oshaughnessy@whitecase.com
                                                 holly.tao@whitecase.com
28                                               gabriella.bensur@whitecase.com

                                                    19
                             JOINT STATUS REPORT / CASE NO. 3:19-CV-02573-EMC
          Case 3:19-cv-02573-EMC Document 311 Filed 04/30/20 Page 22 of 25



 1
                                                Attorneys for Defendants
 2                                              Gilead Sciences, Inc., Gilead Holdings, LLC, Gilead
                                                Sciences, LLC, and Gilead Sciences Ireland UC
 3
     Dated: April 30, 2020                      ARNOLD & PORTER KAYE SCHOLER LLP
 4

 5                                         By: /s/ Dan Asimow
 6                                             ARNOLD & PORTER KAYE SCHOLER LLP
                                               Daniel B. Asimow (SBN 165661)
 7                                             daniel.asimow@arnoldporter.com
                                               Three Embarcadero Center, 10th Floor
 8                                             San Francisco, CA 94111-4024

 9                                              ARNOLD & PORTER KAYE SCHOLER LLP
                                                Laura S. Shores (pro hac vice)
10                                              laura.shores@arnoldporter.com
                                                Cindy Y. Hong (pro hac vice)
11                                              cindy.hong@arnoldporter.com
                                                601 Massachusetts Ave. NW
12                                              Washington, DC 20001

13                                              ARNOLD & PORTER KAYE SCHOLER LLP
                                                Ada Vicotoria Añon (pro hac vice)
14                                              ada.anon@arnoldporter.com
                                                Travis W. Clark (pro hac vice pending)
15                                              travis.clark@arnoldporter.com
                                                250 West 55th Street
16                                              New York, NY 10019

17                                              Attorneys for Defendants
                                                Bristol-Myers Squibb Company
18                                              and E. R. Squibb & Sons, L.L.C.

19

20
     Dated: April 30, 2020                      FAEGRE DRINKER BIDDLE & REATH LLP
21

22                                         By: /s/ Paul Riehle
                                               Paul J. Riehle (SBN 115199)
23                                             paul.riehle@faegredrinker.com
24                                             Four Embarcadero Center, 27th Floor
                                               San Francisco, CA 94111
25
                                                FAEGRE DRINKER BIDDLE & REATH LLP
26                                              Paul H. Saint-Antoine (pro hac vice)
                                                paul.saint-antoine@faegredrinker.com
27                                              Joanne C. Lewers (pro hac vice)
                                                joanne.lewers@faegredrinker.com
28                                              One Logan Square, Ste. 2000

                                                   20
                             JOINT STATUS REPORT / CASE NO. 3:19-CV-02573-EMC
     Case 3:19-cv-02573-EMC Document 311 Filed 04/30/20 Page 23 of 25



 1                                     Philadelphia, PA 19103

 2                                     Attorneys for Defendants Janssen R&D Ireland,
                                       Janssen Products LP, and Johnson & Johnson
 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                          21
                    JOINT STATUS REPORT / CASE NO. 3:19-CV-02573-EMC
            Case 3:19-cv-02573-EMC Document 311 Filed 04/30/20 Page 24 of 25



 1                                             FILER’S ATTESTATION
 2          Pursuant to Local Rule 5-1(i)(3) of the Northern District of California, regarding signatures, I, W.

 3   Heather Burke, attest that concurrence in the filing of this document has been obtained.

 4    Dated: April 30, 2020                                                /s/ Heather Burke
                                                                          HEATHER BURKE
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                         22
                                JOINT STATUS REPORT / CASE NO. 3:19-CV-02573-EMC
            Case 3:19-cv-02573-EMC Document 311 Filed 04/30/20 Page 25 of 25



 1                                       CERTIFICATE OF SERVICE

 2          I hereby certify that on April 30, 2020 the within document was filed with the Clerk of the Court
 3   using CM/ECF which will send notification of such filing to the attorneys of record in this case.
 4                                                                     /s/ Heather Burke
                                                                      HEATHER BURKE
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                         23
                                JOINT STATUS REPORT / CASE NO. 3:19-CV-02573-EMC
